MidSouth Bancorp, Inc. Announces CFO Departure Thursday December 4, 2008 LAFAYETTE, La., December 4, 2008 – MidSouth Bancorp, Inc. (NYSE Alternext: MSL) announces that J. Eustis Corrigan, Jr., Chief Financial Officer of MidSouth Bancorp, Inc. and MidSouth Bank, N.A., has resigned effective January 15, 2009.Corrigan has served as CFO of both entities since June 2006. He will remain available in an advisory capacity through a date yet to be determined. Corrigan is returning to public accounting as a director with Postlethwaite & Netterville and will serve as Managing Partner for the Lafayette market.
